DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
This communication is in response to the amendments filed on 26 October 2021:
	Claim 7 is amended.
	Claims 1-6, 8-11, 13-15, 18 and 20 are canceled.
	Claims 23-29 are added.
	Claims 7, 12, 16-17, 19 and 21-29 are pending.



Response to Arguments
In response to Applicant’s remarks filed on 26 October 2021:
a.	Applicant’s arguments and amendments regarding the previous 35 U.S.C. 112(d) rejection on claim 8 has been fully considered and is deemed fully persuasive due to the cancellation of claim 8. The 35 U.S.C. 112(d) rejection on claim 8 has been withdrawn.
b.	Applicant’s arguments that Claims 7-8, 12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over BANG, in view of Takahashi, in further view of Bentley is rendered moot due to the Applicant amending independent claim 7 to generally include the direct string comparison of dependent claim 15 has been fully considered but is deemed not-persuasive. Applicant’s attention is directed to the rejection of dependent claim 15 in the last Office Action, Garman, Column 19, Lines 3 – 8, see “One of the string lists maintained by the client may contain URLs (e.g., partial URLs) that the client matches 
c.	Applicant’s arguments that none of the cited references, either alone or in combination, disclose or suggest sending the licensed URL to a mobile device from the service such that if the licensed URL is equivalent to the URL encoded in the license, the server provides credentials to the mobile device has been fully considered but is deemed not-persuasive. Applicant’s attention is directed to Bang, Paragraph [0052], see “The packaging server 200 requests the RI 400 to issue the license for the pilot content packaged in the package content to be transmitted to the mobile terminal 300 and transmit the license to the mobile terminal.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over BANG et al. (U.S. PGPub. 2010/0198687), hereinafter Bang, in view of Takahashi (U.S. PGPub. 2007/0150967), in further view of Bentley et al. (U.S. PGPub. 2003/0217275), hereinafter Bentley, in further view of Garman (U.S. Patent 7,979,457). 

	Regarding claim 7, Bang teaches A method of licensing software for a service comprising a server, the method comprising (Bang, Paragraph [0003], see “The present invention relates to the field of Digital Rights Management (DRM) and, in particular, to a method and system capable of delivering a content to generate a license for playing DRM content”) (Bang, Paragraph [0025], see “FIG. 2 is a sequence diagram illustrating operations of a packaging server, a mobile terminal, and an RI of a package content distribution system…”):
	downloading a licensed URL for subsequent transactions with the service (Bang, Paragraph [0234], see “the mobile terminal 300 determines whether a valid license of the pilot content exists in the mobile terminal 300 (1411). If it has been determined that no valid license exists in the mobile terminal 300, the mobile terminal 300 extracts information required for acquiring the license from the package content (1413). This information can be the URL of the RI 400 contained in the header of the package content. Next, the mobile terminal 300 accesses the RI 400 using the extracted URL (1415) and downloads and stored the license issued by the RI 400 (1417)”);
	
		
	
	device such that the mobile device can reach the service and the software will be licensed to run (Bang, Paragraph [0052], see “The packaging server 200 requests the RI 400 to issue the license for the pilot content packaged in the package content to be transmitted to the mobile terminal 300 and transmit the license to the  mobile terminal”); and
	using the licensed URL to reach the service from the mobile device (Bang, Paragraph [0080], see “If the license issuance request message has been received from the packaging server 200, the RI 400 issues a license for playing the pilot content and sends the license to the mobile terminal 300 or waits for receiving a license request message from the mobile terminal”, where “license” comprises the licensed URL) (Bang, Paragraph [0082], see “If the license request message has been received, the RI 400 sends the license issued for playing the pilot content to the mobile terminal”, which is being read as using the licensed URL comprised within the license for the mobile terminal to reach the service).
	Bang does not teach the following limitation(s) as taught by Takahashi: checking the licensed URL by validating, in the server, a license signature of a license, 
		wherein checking the licensed URL comprises validating a lifespan of the license;
	comparing, in the server, , 
	sending the licensed URL to a mobile device from the service such that if the licensed URL is equivalent to the URL encoded in the license.
	(Takahashi, Paragraph [0118], see “The time for obtaining the license data 50 is, for example, when the contents data 40 are obtained, when the license is fully used (the remaining number of times for the use is 0, or the period for the use has expired), or when the user requests the acquisition of the license”) (Takahashi, Paragraph [0144], see “an electronic signature may be added to the license list request and the terminal state information, and the license server may authorize the terminal and determine that the terminal sate information is not altered”) (Takahashi, Paragraph [0151], see “when there are data related to the license… together with the license acquisition URL for contents, the data are compared with the terminal state information, and a license that it is predicted that a user will request is determined”, where “terminal” is analogous to a mobile device).

One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a credential licensing service, comprising checking the licensed URL by validating a license signature which includes validating a lifespan of a license. This allows for better security management within the system by validating a lifespan of a license when checking the URL to help determine whether or not the user’s license has expired or not, which ultimately benefits the system in determining whether or not to verify the URL (Takahashi, Paragraph [0118]). 
	Bang as modified by Takahashi do not teach the following limitation(s) as taught by Bentley: such that if the comparing of the licensed URL with a URL encoded in the license results in a difference, then the software will not be licensed to run.
	(Bentley, Paragraph [0047], see “even though the recipient is able to decrypt a file using a private key and the master password, the recipient may still not be entitled to access the file. If a URL is specified in the license, an attempt to access the URL is made in step 210 before permitting access to the file. If the URL cannot be accessed, then the user is denied access to the file per step 212”, where “If the URL cannot be accessed, then the user is denied access to the file per step 212” is analogous to comparing the licensed URL with the URL encoded in the license, and if there results in a difference (If the URL cannot be accessed due to the specified URL in the license being invalid or different), then the software (file) will not be licensed to run) (Bentley, Paragraph [0055], see “If so, the expiration time is compared to the current time. If the license has expired, a warning is issued to the user, identifying the author and recommending that the recipient obtain a new copy of the file. Optionally, if the expiration time has passed, the recipient can be denied access to the file”, where “the expiration time is compared to the current time” is analogous to comparing the contents of the licensed URL with a URL encoded in the license and where “if the expiration time has passed, the recipient can be denied access to the file” is analogous to if the results match in a difference, then the software will not be licensed to run). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques disclosed of Bang, and techniques 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a credential licensing service, comprising of comparing the licensed URL with a URL encoded in the license to see if there’s a difference, and if there is, the software will not be licensed to run. This allows for better security management within the system by checking the licensed URL with a URL encoded in the license to make sure they match before allowing the user to run the software (Bentley, Paragraph [0047] and [0055]). 
	Bang as modified by Takahashi and further modified by Bentley do not teach the following limitation(s) as taught by Garman: comparing, in the server, via a direct string comparison of the licensed URL with a URL encoded in the license with the service
	(Garman, Column 19, Lines 3 – 8, see “One of the string lists maintained by the client may contain URLs (e.g., partial URLs) that the client matches against the URLs from which the user’s browser attempts to load. When a URL matches, the client may forward the user browser request to the server for further checking”).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques disclosed of Bang, Takahashi, and Bentley, by implementing techniques for efficient search of supplier servers, comprising of comparing URLs by a direct string comparison, disclosed of Garman. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a credential licensing service, comprising of comparing URLs by a direct string comparison. This allows for a more effective and efficient method for determining whether or not the URLs match before allowing the application to communicate with the service, due to direct string comparison being the most effective way in comparing URLs (Garman, Column 19, Lines 3 – 8). 

	Regarding claim 12, Bang as further modified by Bentley and Garman does not teach the following limitation(s) as taught by Takahashi: The method as recited in claim 7, wherein validating a lifespan of the license includes validating a date.
	(Takahashi, Paragraph [0112], see “the terminal state information is information indicating the state of the terminal apparatus 3, such as the presence/absence of the license held by the terminal, the consumption state of the license held by the terminal (e.g., how much the license has been used, the remaining number of times for the use, or the remaining period for the use)”, where “remaining period for the use” is analogous to comprising a date). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques disclosed of Bang, techniques disclosed of Bentley, and techniques disclosed of Garman, by implementing techniques for a license acquiring system, comprising validating a lifespan of the license including validating a date, disclosed of Takahashi.    
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a credential licensing service, comprising validating a lifespan of the license including validating a date. This allows for better security management within the system by validating a lifespan of a license which comprises a date when checking the URL to help determine whether or not the user’s license has expired or not, which ultimately benefits the system in determining whether or not to verify the URL (Takahashi, Paragraph [0112]). 

Regarding claim 16, Bang as modified by Takahashi and further modified by Bentley and Garman teaches The method as recited in claim 7, wherein the comparing includes encrypting the licensed URL into a resulting form that can be compared (Bang, Paragraph [0041], see “the advertisement content encrypted to create an encryption key for a DRM content is called pilot content, and the DRM content encrypted by the pilot content is called target content”, where “pilot content” and/or “target content” comprise the header 710 which includes the licensed URL, wherein the pilot and target content are encrypted. 

Regarding claim 17, Bang as modified by Takahashi and further modified by Bentley and Garman teaches The method as recited in claim 7, wherein the comparing includes hashing the licensed URL into a resulting form that can be compared (Bang, Paragraph [0295], see “the packaging server 200 inserts the key hash value into the data format of the package content or into the corresponding license… the packaging server 200 can add the key hash value in the CPM header as shown in tables 10 and 11”, where the “CPM header” comprises the licensed URL) (Bang, Paragraph [0296], see “the  mobile terminal 300 compares the generated decryption key and the key hash value to determine whether they are identical with each other”). 


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bang, in view of Takahashi, in further view of Bentley, in further view of Garman, in further view of Bhat et al. (U.S. PGPub. 2006/0095779), hereinafter Bhat.

Regarding claim 19, Bang as modified by Takahashi and further modified by Bentley and Garman do not teach the following limitation(s) as taught by Bhat: The method as recited in claim 13, further comprising saving the information returned by the service and saving the copy of the licensed URL.
(Bhat, Paragraph [0076], see “Cache module 520 is utilized by the URL access service 310 to store both a user’s credentials and a user’s URL access policy”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques disclosed of Bang, Takahashi, Bentley, and Garman by implementing techniques for uniform resource locator access management, comprising of saving the information returned by the service and saving the copy of the licensed URL, disclosed of Bhat. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a credential licensing service, comprising of saving the information returned by the service and saving the copy of the licensed URL. This allows for better security management by storing a copy of the licensed URL at the other service in cases where the license stored on the credentialing service gets lost and/or is inaccessible (Bhat, Paragraph [0076]). 


Claims 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bang, in view of Takahashi, in further view of Bentley, in further view of Garman, in further view of KUMAR et al. (U.S. PGPub. 2011/0162062), hereinafter Kumar.

	Regarding claim 21, Bang as modified by Takahashi and further modified by Bentley and Garman do not teach the following limitation(s) as taught by Kumar: The method as recited in claim 7, wherein if the software service is deployed in a new location, the licensed URL with the URL encoded in the license results in the difference. 
	(Kumar, Paragraph [0343], see “a user invoking one or more activities in association with a single domain may consume and/or share a single license. A domain may identify a network, a portion of a network, or any network resource such as a server or website…For example, if a user requests access to a different web domain (e.g., web server), a separate license may be required”, where “a different web domain (e.g., web server)” is analogous to deploying the software service in a new location and where “a separate license may be required” is analogous to the licensed URL and the URL encoded in the license resulting in a difference due to a separate license being required to access the new location).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques disclosed of Bang, Takahashi, Bentley, and Garman by implementing techniques for a VPN ICA proxy, comprising of the licensed URL and the URL encoded in the license resulting in a difference when the software service is deployed in a new location (server), disclosed of Kumar.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a credential licensing service, comprising of the licensed URL and the URL encoded in the license resulting in a difference when the software service is deployed in a new location (server). This provides for better security by only granting single licenses for each server and/or location, therefore, if a single license is to be used for multiple different servers, the user is required to request for subsequent licenses for those servers (Kumar, Paragraph [0343]). 

	Regarding claim 22, Bang as modified by Takahashi and further modified by Bentley and Garman do not teach the following limitation(s) as taught by Kumar: The method as recited in claim 7, wherein if the software service is deployed in a different server, the licensed URL with the URL encoded in the license results in the difference.
	(Kumar, Paragraph [0343], see “a user invoking one or more activities in association with a single domain may consume and/or share a single license. A domain may identify a network, a portion of a network, or any network resource such as a server or website…For example, if a user requests access to a different web domain (e.g., web server), a separate license may be required”, where “a different web domain (e.g., web server)” is analogous to deploying the software service in a different server and where “a separate license may be required” is analogous to the licensed URL and the URL encoded in the license resulting in a difference due to a separate license being required to access the new server).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques disclosed of Bang, Takahashi, Bentley, and Garman by implementing techniques for a VPN ICA proxy, comprising of the licensed URL and the URL encoded in the license resulting in a difference when the software service is deployed in a new location (server), disclosed of Kumar.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a credential licensing service, comprising of the licensed URL and the URL encoded in the license resulting in a difference when the software service is deployed in a new location (server). This provides for better security by only granting single licenses for each server and/or location, therefore, if a single license is to be used for multiple different servers, the user is required to request for subsequent licenses for those servers (Kumar, Paragraph [0343]). 

	Regarding claim 23, Bang teaches A method of licensing software for a service comprising a server, the method comprising (Bang, Paragraph [0003], see “The present invention relates to the field of Digital Rights Management (DRM) and, in particular, to a method and system capable of delivering a content to generate a license for playing DRM content”) (Bang, Paragraph [0025], see “FIG. 2 is a sequence diagram illustrating operations of a packaging server, a mobile terminal, and an RI of a package content distribution system…”):
	downloading a licensed URL for subsequent transactions with the service (Bang, Paragraph [0234], see “the mobile terminal 300 determines whether a valid license of the pilot content exists in the mobile terminal 300 (1411). If it has been determined that no valid license exists in the mobile terminal 300, the mobile terminal 300 extracts information required for acquiring the license from the package content (1413). This information can be the URL of the RI 400 contained in the header of the package content. Next, the mobile terminal 300 accesses the RI 400 using the extracted URL (1415) and downloads and stored the license issued by the RI 400 (1417)”);
	
	
	(Bang, Paragraph [0052], see “The packaging server 200 requests the RI 400 to issue the license for the pilot content packaged in the package content to be transmitted to the mobile terminal 300 and transmit the license to the  mobile terminal”); and
	using the licensed URL to reach the service from the mobile device (Bang, Paragraph [0080], see “If the license issuance request message has been received from the packaging server 200, the RI 400 issues a license for playing the pilot content and sends the license to the mobile terminal 300 or waits for receiving a license request message from the mobile terminal”, where “license” comprises the licensed URL) (Bang, Paragraph [0082], see “If the license request message has been received, the RI 400 sends the license issued for playing the pilot content to the mobile terminal”, which is being read as using the licensed URL comprised within the license for the mobile terminal to reach the service).
	Bang does not teach the following limitation(s) as taught by Takahashi: checking the licensed URL by validating, in the server, a license signature of a license, 
		wherein checking the licensed URL comprises validating a lifespan of the license;
	comparing, in the server, , 
	sending the licensed URL to a mobile device from the service such that if the licensed URL is equivalent to the URL encoded in the license.
	(Takahashi, Paragraph [0118], see “The time for obtaining the license data 50 is, for example, when the contents data 40 are obtained, when the license is fully used (the remaining number of times for the use is 0, or the period for the use has expired), or when the user requests the acquisition of the license”) (Takahashi, Paragraph [0144], see “an electronic signature may be added to the license list request and the terminal state information, and the license server may authorize the terminal and determine that the terminal sate information is not altered”) (Takahashi, Paragraph [0151], see “when there are data related to the license… together with the license acquisition URL for contents, the data are compared with the terminal state information, and a license that it is predicted that a user will request is determined”, where “terminal” is analogous to a mobile device).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques disclosed of Bang, by implementing techniques for a license acquiring system, comprising checking the licensed URL by validating a license signature which includes validating a lifespan of a license, disclosed of Takahashi.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a credential licensing service, comprising checking the licensed URL by validating a license signature which includes validating a lifespan of a license. This allows for better security management within the system by validating a lifespan of a license when checking the URL to help determine whether or not the user’s license has expired or not, which ultimately benefits the system in determining whether or not to verify the URL (Takahashi, Paragraph [0118]). 
	Bang as modified by Takahashi do not teach the following limitation(s) as taught by Bentley: such that if the comparing of the licensed URL with a URL encoded in the license results in a difference, then the software will not be licensed to run.
	(Bentley, Paragraph [0047], see “even though the recipient is able to decrypt a file using a private key and the master password, the recipient may still not be entitled to access the file. If a URL is specified in the license, an attempt to access the URL is made in step 210 before permitting access to the file. If the URL cannot be accessed, then the user is denied access to the file per step 212”, where “If the URL cannot be accessed, then the user is denied access to the file per step 212” is analogous to comparing the licensed URL with the URL encoded in the license, and if there results in a difference (If the URL cannot be accessed due to the specified URL in the license being invalid or different), then the software (file) will not be licensed to run) (Bentley, Paragraph [0055], see “If so, the expiration time is compared to the current time. If the license has expired, a warning is issued to the user, identifying the author and recommending that the recipient obtain a new copy of the file. Optionally, if the expiration time has passed, the recipient can be denied access to the file”, where “the expiration time is compared to the current time” is analogous to comparing the contents of the licensed URL with a URL encoded in the license and where “if the expiration time has passed, the recipient can be denied access to the file” is analogous to if the results match in a difference, then the software will not be licensed to run). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques disclosed of Bang, and techniques disclosed of Takahashi, by implementing techniques for digital rights management, comprising of comparing the licensed URL with a URL encoded in the license to see if there’s a difference, and if there is, the software will not be licensed to run, disclosed of Bentley.    
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a credential licensing service, comprising of comparing the licensed URL with a URL encoded in the license to see if there’s a difference, and if there is, the software will not be licensed to run. This allows for better security management within the system by checking the licensed URL with a URL encoded in the license to make sure they match before allowing the user to run the software (Bentley, Paragraph [0047] and [0055]). 
	Bang as modified by Takahashi and further modified by Bentley do not teach the following limitation(s) as taught by Garman: comparing, in the server, via a direct string comparison of the licensed URL with a URL encoded in the license with the service
	(Garman, Column 19, Lines 3 – 8, see “One of the string lists maintained by the client may contain URLs (e.g., partial URLs) that the client matches against the URLs from which the user’s browser attempts to load. When a URL matches, the client may forward the user browser request to the server for further checking”).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques disclosed of Bang, Takahashi, and Bentley, by implementing techniques for efficient search of supplier servers, comprising of comparing URLs by a direct string comparison, disclosed of Garman. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a credential licensing service, comprising of comparing URLs by a direct string comparison. This allows for a more effective and efficient method for determining whether or not the URLs match before allowing the application to communicate with the service, due to direct string comparison being the most effective way in comparing URLs (Garman, Column 19, Lines 3 – 8). 
	Bang as modified by Takahashi and further modified by Bentley and Garman do not teach the following limitation(s) as taught by Kumar: wherein if the software service is deployed in a new location, the licensed URL with the URL encoded in the license results in the difference.
	(Kumar, Paragraph [0343], see “a user invoking one or more activities in association with a single domain may consume and/or share a single license. A domain may identify a network, a portion of a network, or any network resource such as a server or website…For example, if a user requests access to a different web domain (e.g., web server), a separate license may be required”, where “a different web domain (e.g., web server)” is analogous to deploying the software service in a new location and where “a separate license may be required” is analogous to the licensed URL and the URL encoded in the license resulting in a difference due to a separate license being required to access the new location).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques disclosed of Bang, Takahashi, Bentley, and Garman by implementing techniques for a VPN ICA proxy, comprising of the licensed URL and the URL encoded in the license resulting in a difference when the software service is deployed in a new location (server), disclosed of Kumar.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a credential licensing service, comprising of the licensed URL and the URL encoded in the license resulting in a difference when the software service is deployed in a new location (server). This provides for better security by only granting single licenses for each server and/or location, therefore, if a single license is to be used for multiple different servers, the user is required to request for subsequent licenses for those servers (Kumar, Paragraph [0343]). 

	Regarding claim 24, Bang as modified by Takahashi and further modified by Bentley, Garman and Kumar teaches The method as recited in claim 23, wherein the comparing includes encrypting the licensed URL into a resulting form that can be compared (Bang, Paragraph [0041], see “the advertisement content encrypted to create an encryption key for a DRM content is called pilot content, and the DRM content encrypted by the pilot content is called target content”, where “pilot content” and/or “target content” comprise the header 710 which includes the licensed URL, wherein the pilot and target content are encrypted).

	Regarding claim 25, Bang as modified by Takahashi and further modified by Bentley, Garman and Kumar teaches The method as recited in claim 23, wherein the comparing includes hashing the licensed URL into a resulting form that can be compared (Bang, Paragraph [0295], see “the packaging server 200 inserts the key hash value into the data format of the package content or into the corresponding license… the packaging server 200 can add the key hash value in the CPM header as shown in tables 10 and 11”, where the “CPM header” comprises the licensed URL) (Bang, Paragraph [0296], see “the  mobile terminal 300 compares the generated decryption key and the key hash value to determine whether they are identical with each other”).

	Regarding claim 26, Bang teaches A method of licensing software for a service comprising a server, the method comprising (Bang, Paragraph [0003], see “The present invention relates to the field of Digital Rights Management (DRM) and, in particular, to a method and system capable of delivering a content to generate a license for playing DRM content”) (Bang, Paragraph [0025], see “FIG. 2 is a sequence diagram illustrating operations of a packaging server, a mobile terminal, and an RI of a package content distribution system…”):
	downloading a licensed URL for subsequent transactions with the service (Bang, Paragraph [0234], see “the mobile terminal 300 determines whether a valid license of the pilot content exists in the mobile terminal 300 (1411). If it has been determined that no valid license exists in the mobile terminal 300, the mobile terminal 300 extracts information required for acquiring the license from the package content (1413). This information can be the URL of the RI 400 contained in the header of the package content. Next, the mobile terminal 300 accesses the RI 400 using the extracted URL (1415) and downloads and stored the license issued by the RI 400 (1417)”);
	
	
	(Bang, Paragraph [0052], see “The packaging server 200 requests the RI 400 to issue the license for the pilot content packaged in the package content to be transmitted to the mobile terminal 300 and transmit the license to the  mobile terminal”); and
	using the licensed URL to reach the service from the mobile device (Bang, Paragraph [0080], see “If the license issuance request message has been received from the packaging server 200, the RI 400 issues a license for playing the pilot content and sends the license to the mobile terminal 300 or waits for receiving a license request message from the mobile terminal”, where “license” comprises the licensed URL) (Bang, Paragraph [0082], see “If the license request message has been received, the RI 400 sends the license issued for playing the pilot content to the mobile terminal”, which is being read as using the licensed URL comprised within the license for the mobile terminal to reach the service). 
	Bang does not teach the following limitation(s) as taught by Takahashi: checking the licensed URL by validating, in the server, a license signature of a license, 
		wherein checking the licensed URL comprises validating a lifespan of the license;
	comparing, in the server, , 
	sending the licensed URL to a mobile device from the service such that if the licensed URL is equivalent to the URL encoded in the license.
	(Takahashi, Paragraph [0118], see “The time for obtaining the license data 50 is, for example, when the contents data 40 are obtained, when the license is fully used (the remaining number of times for the use is 0, or the period for the use has expired), or when the user requests the acquisition of the license”) (Takahashi, Paragraph [0144], see “an electronic signature may be added to the license list request and the terminal state information, and the license server may authorize the terminal and determine that the terminal sate information is not altered”) (Takahashi, Paragraph [0151], see “when there are data related to the license… together with the license acquisition URL for contents, the data are compared with the terminal state information, and a license that it is predicted that a user will request is determined”, where “terminal” is analogous to a mobile device).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques disclosed of Bang, by implementing techniques for a license acquiring system, comprising checking the licensed URL by validating a license signature which includes validating a lifespan of a license, disclosed of Takahashi.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a credential licensing service, comprising checking the licensed URL by validating a license signature which includes validating a lifespan of a license. This allows for better security management within the system by validating a lifespan of a license when checking the URL to help determine whether or not the user’s license has expired or not, which ultimately benefits the system in determining whether or not to verify the URL (Takahashi, Paragraph [0118]). 
	Bang as modified by Takahashi do not teach the following limitation(s) as taught by Bentley: such that if the comparing of the licensed URL with a URL encoded in the license results in a difference, then the software will not be licensed to run.
	(Bentley, Paragraph [0047], see “even though the recipient is able to decrypt a file using a private key and the master password, the recipient may still not be entitled to access the file. If a URL is specified in the license, an attempt to access the URL is made in step 210 before permitting access to the file. If the URL cannot be accessed, then the user is denied access to the file per step 212”, where “If the URL cannot be accessed, then the user is denied access to the file per step 212” is analogous to comparing the licensed URL with the URL encoded in the license, and if there results in a difference (If the URL cannot be accessed due to the specified URL in the license being invalid or different), then the software (file) will not be licensed to run) (Bentley, Paragraph [0055], see “If so, the expiration time is compared to the current time. If the license has expired, a warning is issued to the user, identifying the author and recommending that the recipient obtain a new copy of the file. Optionally, if the expiration time has passed, the recipient can be denied access to the file”, where “the expiration time is compared to the current time” is analogous to comparing the contents of the licensed URL with a URL encoded in the license and where “if the expiration time has passed, the recipient can be denied access to the file” is analogous to if the results match in a difference, then the software will not be licensed to run). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques disclosed of Bang, and techniques disclosed of Takahashi, by implementing techniques for digital rights management, comprising of comparing the licensed URL with a URL encoded in the license to see if there’s a difference, and if there is, the software will not be licensed to run, disclosed of Bentley.    
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a credential licensing service, comprising of comparing the licensed URL with a URL encoded in the license to see if there’s a difference, and if there is, the software will not be licensed to run. This allows for better security management within the system by checking the licensed URL with a URL encoded in the license to make sure they match before allowing the user to run the software (Bentley, Paragraph [0047] and [0055]). 
	Bang as modified by Takahashi and further modified by Bentley do not teach the following limitation(s) as taught by Garman: comparing, in the server, via a direct string comparison of the licensed URL with a URL encoded in the license with the service
	(Garman, Column 19, Lines 3 – 8, see “One of the string lists maintained by the client may contain URLs (e.g., partial URLs) that the client matches against the URLs from which the user’s browser attempts to load. When a URL matches, the client may forward the user browser request to the server for further checking”).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques disclosed of Bang, Takahashi, and Bentley, by implementing techniques for efficient search of supplier servers, comprising of comparing URLs by a direct string comparison, disclosed of Garman. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a credential licensing service, comprising of comparing URLs by a direct string comparison. This allows for a more effective and efficient method for determining whether or not the URLs match before allowing the application to communicate with the service, due to direct string comparison being the most effective way in comparing URLs (Garman, Column 19, Lines 3 – 8). 
	Bang as modified by Takahashi and further modified by Bentley and Garman do not teach the following limitation(s) as taught by Kumar: wherein if the software service is deployed in a new location, the licensed URL with the URL encoded in the license results in the difference.
	(Kumar, Paragraph [0343], see “a user invoking one or more activities in association with a single domain may consume and/or share a single license. A domain may identify a network, a portion of a network, or any network resource such as a server or website…For example, if a user requests access to a different web domain (e.g., web server), a separate license may be required”, where “a different web domain (e.g., web server)” is analogous to deploying the software service in a new location and where “a separate license may be required” is analogous to the licensed URL and the URL encoded in the license resulting in a difference due to a separate license being required to access the new location).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques disclosed of Bang, Takahashi, Bentley, and Garman by implementing techniques for a VPN ICA proxy, comprising of the licensed URL and the URL encoded in the license resulting in a difference when the software service is deployed in a new location (server), disclosed of Kumar.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a credential licensing service, comprising of the licensed URL and the URL encoded in the license resulting in a difference when the software service is deployed in a new location (server). This provides for better security by only granting single licenses for each server and/or location, therefore, if a single license is to be used for multiple different servers, the user is required to request for subsequent licenses for those servers (Kumar, Paragraph [0343]). 

	Regarding claim 27, Bang as modified by Takahashi and further modified by Bentley, Garman and Kumar teaches The method as recited in claim 26, wherein the comparing includes encrypting the licensed URL into a resulting form that can be compared (Bang, Paragraph [0041], see “the advertisement content encrypted to create an encryption key for a DRM content is called pilot content, and the DRM content encrypted by the pilot content is called target content”, where “pilot content” and/or “target content” comprise the header 710 which includes the licensed URL, wherein the pilot and target content are encrypted).

	Regarding claim 28, Bang as modified by Takahashi and further modified by Bentley, Garman and Kumar teaches The method as recited in claim 26, wherein the comparing includes hashing the licensed URL into a resulting form that can be compared (Bang, Paragraph [0295], see “the packaging server 200 inserts the key hash value into the data format of the package content or into the corresponding license… the packaging server 200 can add the key hash value in the CPM header as shown in tables 10 and 11”, where the “CPM header” comprises the licensed URL) (Bang, Paragraph [0296], see “the  mobile terminal 300 compares the generated decryption key and the key hash value to determine whether they are identical with each other”).


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Bang, in view of Takahashi, in further view of Bentley, in further view of Garman, in further view of Gosselin et al. (U.S. PGPub. 2015/0189081), hereinafter Gosselin. 

 	Regarding claim 29, Bang as modified by Takahashi and further modified by Bentley and Garman do not teach the following limitation(s) as taught by Gosselin: The method as recited in claim 7, wherein the mobile device saves the information returned by the service and also saves the copy of the URL. 
	(Gosselin, Paragraph [0043], see “the service control point 308 may track information regarding what caller data has been cached by the terminating mobile device 318, and may decide that it is not necessary to transmit the URL or the caller data to the terminating mobile device 318 because the terminating mobile device 318 has previously cached a copy of the data”). 
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques disclosed of Bang, Takahashi,  Bentley, and Garman, by implementing techniques for delivering multimedia information to mobile devices, comprising the mobile device saving the information returned by the service and also saving a copy of the URL, disclosed of Gosselin.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a credential licensing service, comprising the mobile device saving the information returned by the service and also saving a copy of the URL. This allows for better security management by storing a copy of the licensed URL at the mobile terminal in cases where the license stored on the credentialing service gets lost and/or inaccessible (Gosselin, Paragraph [0043]). 

	

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433